IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,239




EX PARTE JOSE VASQUEZ GONZALES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 01-10-19,107-D IN THE 377TH DISTRICT COURT
FROM VICTORIA COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment.  The Thirteenth Court of Appeals affirmed his conviction. Gonzales
v. State, No. AP-13-03-00674 (Tex. App.—  Corpus Christi, 2005, no pet.) (not designated for
publication).  
            Applicant contends that appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and that he had a right to
petition for discretionary review, pro se.
            Based on the State’s answer and our independent review of the record, we find that appellate
counsel failed to timely notify Applicant that his conviction had been affirmed and that he had a right
to file a petition for discretionary review, pro se.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.
1997).  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Thirteenth Court of Appeals in Cause No. 13-03-00674-CR that affirmed his conviction in Case No. 01-10-19,107-D from the 377th Judicial District
Court of Victoria County.  Applicant shall file his petition for discretionary review with the
Thirteenth Court of Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: October 21, 2009
Do not publish